


EXHIBIT 10.1


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION ARRANGEMENTS


THE SOUTHERN COMPANY


Only non-employee directors are compensated for service on the Board of
Directors (the "Board") of The Southern Company.


Effective January 1, 2014, the pay components are as follows:


·
Annual Cash Retainer Fee:
$100,000
·
Committee Chair Annual Retainer:
$20,000
·
Presiding Director Annual Retainer:
$20,000
·
Annual Stock Retainer Fee:
$120,000 payable in deferred common stock units until Board membership ends
·
Board Meeting Fees:
Meeting fees are not paid for participation in the initial eight meetings of the
Board in a calendar year. If more than eight meetings of the Board are held in a
calendar year, $2,500 will be paid for participation in each meeting of the
Board beginning with the ninth meeting.









